DETAILED ACTION
This communication is response to the application filed 05/15/2020. Claims 16-29 are pending and presented for examination. A preliminary amendment submitted 05/15/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a vehicle having fail-safe .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Us Patent 8,582,424 discloses a network coupling device is connected in a communication network via a respective first and second port to a ring topology that operates with full-duplex connections.
US Patent 7,698,039 to Uchida discloses improvements in a mobile communication system that performs a communication via a communication network provided in a mobile body to execute a data transfer. The present system comprises a plurality of nodes, a path control device which receives data from the nodes respectively, selects a path for the data transfer on the communication network, and outputs the data, first optical fibers which connect each of the nodes and the path control device and transfer the data, and second optical fibers provided in parallel with the first optical fibers.
US Pub. 2016/0231749 to Shimamura discloses an apparatus for controlling operation of an autonomously navigating turnable utility vehicle equipped with a body and a prime mover mounted on the body to make the vehicle travel about a working area delineated by a boundary wire laid thereat in order to work autonomously, the working area including a first area and a second area connected to the first area, a distance between mutually facing segments of the boundary wire in the first area being equal to or less than a predetermined value over a predetermined length, a distance between mutually facing segments of the boundary wire in the second area being greater than the predetermined value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464